DETAILED ACTION
In application filed on 12/13/2019, Claims 1-18 are pending. Claims 1-18 are considered in the current office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/13/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 8-9, 11, 13 and 17-18 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Petruno et al. (US20060240541A1)
Regarding Claim 1, Petruno teaches a reading device (referred to as diagnostic test system 40, which includes a reader 44) (see [0036]) for a lateral flow test strip, the reading device comprising:
a sample receiving volume (Fig. 3, ref. 48, referred to as port) disposed between first and second faces spaced apart in a first direction (Annotated Fig. 3), the sample receiving volume (Fig. 3, ref. 48, referred to as port) configured to receive at least a portion of a lateral flow test strip (Fig. 3, ref. 50) between the first and second faces  (Annotated Fig. 3) such that a longitudinal axis (Annotated Fig. 3) of the lateral flow test strip (Fig. 3, ref. 50)  is aligned in a second direction (Fig. 3, ref. 51, referred to as lateral flow direction; Annotated Fig. 3) transverse to the first direction (Annotated Fig. 3);The limitation “configured to receive at least a portion …” is interpreted as a method of intended use given patentable weight to the extent of effecting the port (48) included in the housing (42) to receive a test strip (50) (Para 0038, Fig. 3). Please see MPEP 2114(II) for further details.
a light emitter (Para 0049, Fig. 5A, ref. 66, referred to as light source) arranged to illuminate a reading portion (Para 0049-0050, Fig. 5A, ref. 72, referred to as lens) of the sample receiving volume (Fig. 3, ref. 48, referred to as port; Fig 5A, test strip, 50 is disposed in port; Annotated Fig.3); 
a photodetector (Para 0050, referred to as individual light detectors, ref. 70, of the light detector array, ref. 68) arranged to receive light from the reading portion (Para 0050, light is focused by the lens onto the detectors);
 wherein a width of the reading portion (Para 0049-0050, Fig. 5A, ref. 72, referred to as lens; Annotated Fig. 5A, a lens inherently has a width) in the second direction (Annotated Fig.3) is greater than  (Annotated Fig. 5A) a width of a test region (Para 0049, referred to as detection zone , Fig. 5A, ref. 15; test region, ref. 15 has a width) of the lateral flow test strip (Fig. 5A, ref. 50) in the second direction (Annotated Fig.3), and wherein the light emitter (Para 0049, Fig. 5A, ref. 66, referred to as light source)  and the photodetector (Para 0050, referred to as individual light detectors, ref. 70,  of the light detector array, ref. 68)  are at least co-extensive  with the reading portion (Fig. 5A) .

    PNG
    media_image1.png
    705
    1399
    media_image1.png
    Greyscale

Annotated Fig. 3, Petruno



    PNG
    media_image2.png
    680
    1401
    media_image2.png
    Greyscale

Annotated Fig. 5A, Petruno

Regarding Claim 2, Petruno teaches a reading device according to claim 1, wherein the photodetector (Para 0050, referred to as individual light detectors, ref. 70, of the light detector array, ref. 68) is arranged to receive:
light transmitted through the reading portion (Para 0050, Light reflected or fluorescing from the detection zone 15 is focused by the lens; Para 0051, 0065);
light reflected from the reading portion (method of intended use; Para 0050, Light reflected or fluorescing from the detection zone 15 is focused by the lens; Para 0051, 0065);
; or
fluorescence light emitted within the reading portion in response to illumination by the light emitter (method of intended use; Para 0050, Light reflected or fluorescing from the detection zone 15 is focused by the lens; Para 0051, 0065). This limitation is optional. 

Regarding Claim 8, Petruno teaches a reading device according to claim 1, wherein the light emitter comprises one or more light emitters (Para 0077, referred to as multiple light sources) and the photodetector comprises one or more photodetectors (see Para 0021 and [0039], referred to as light detectors, which include a semiconductor photodiode; See Fig. 10);
wherein the one or more light emitters and the one or more photodetectors are at least coextensive with the reading portion (See Fig. 10).
Regarding Claim 9, Petruno teaches a reading device according to claim 1, wherein the light emitter (Para 0077, referred to as multiple light sources) comprises an array of inorganic light-emitting diodes (Para 0039, referred to as semiconductor light-emitting diode; Para 0041, 0063) or an array of organic light-emitting diodes (this limitation is optional).

Regarding Claim 11, Petruno teaches a reading device according to claim 1,
wherein the photodetector (Para 0021, referred to as light detectors; See Fig. 10) comprises an array of inorganic photodiodes (Para 0039, referred to as semiconductor photodiode; Para 0041, 0050) or an array or organic photodiodes.

Regarding Claim 13, Petruno teaches a reading device according to claim 1, wherein a width of the reading portion (Para 0049-0050, Fig. 5A, ref. 72, referred to as lens; Annotated Fig. 5A, a lens inherently has a width) in the second direction (Annotated Fig.3) is greater than (Annotated Fig. 5A) or equal to two times (this limitation is optional) the  width of a test region (Para 0049, referred to as detection zone , Fig. 5A, ref. 15; test region, ref. 15 has a width) of the lateral flow test strip (Fig. 5A, ref. 50) in the second direction (Annotated Fig.3), and wherein the light emitter (Para 0049, Fig. 5A, ref. 66, referred to as light source)  and the photodetector (Para 0050, referred to as individual light detectors, ref. 72,  of the light detector array, ref. 68)  are at least co-extensive  with the reading portion (Fig. 5A). 

Regarding Claim 17, Petruno teaches a lateral flow test device comprising:
one or more reading devices according to any preceding claim 1 (See rejection of Claim 1); and
a lateral flow test strip comprising one or more test regions (Para 0049, referred to as detection zone , Fig. 5A, ref. 15; test region, ref. 15 has a width), the longitudinal axis of the lateral flow test strip being aligned parallel with the second direction (See Annotated Fig. 3);
wherein each test region of the lateral flow test strip is disposed within the reading portion of a corresponding reading device (See Fig. 5A).

Regarding Claim 18, Petruno teaches a lateral flow test device according to claim 17, wherein the lateral flow test strip further comprises one or more control regions (Para 0050, Fig. 5A, ref. 18), and wherein each control region of the lateral flow test strip is disposed within the reading portion of a corresponding reading device (See. Fig. 5A)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-5, 7 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over by Petruno et al. (US20060240541A1)
.
Regarding Claim 3, Petruno teaches a reading device according to claim 1, wherein the light emitter (Para 0050, Fig. 5A, ref. 66) is arranged to emit light (Para 0050, Fig. 5A, ref. 76), in the first direction, through the reading portion (Para 0049-0050, Fig. 5A, ref. 72,  referred to as lens)  of the sample receiving volume (Fig. 3, ref. 48, referred to as port; Fig 5A,  test strip, 50 is disposed in port; Annotated Fig.3 );; and
the photodetector (Para 0050, referred to as individual light detectors, ref. 70, of the light detector array, ref. 68) is arranged to receive light transmitted through the reading portion (method of intended use; Para 0050, Light reflected or fluorescing from the detection zone 15 is focused by the lens; Para 0051, 0065);

Petruno does not teach “the light emitter is arranged to emit light, in the first direction, through the reading portion”
However, one having ordinary skill in the art at the time the invention was made would recognize this limitation as nothing more than a rearrangement of parts to effect the determination of the optimal structural configuration and design of the microfluidic device and could seek the benefits associated with the arrangement of the of the light emitter to emit light, in the first direction, through the reading portion”. Please see In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) and MPEP 2144.04(VI) (C) for further details.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate this arrangement of the light emitter to provide the desired optimal performance. 

Regarding Claim 4, Petruno teaches a reading device according to claim 3, wherein the first face is a face of a first light blocking substrate (referred to as aperture plate 126 disposed on the left hand side of Figure 10) which comprises a first aperture (Fig. 10, ref, 128), or the first face is a face of a first transparent substrate supporting the light emitter (This limitation is interpreted as optional),
Furthermore, Petruno teaches that the reading device includes a second light blocking substrate (referred to as aperture plate, 126). 
Petruno does not necessarily teach, “second face is a face of a second light blocking substrate which comprises a second aperture”
However, one having ordinary skill in the art at the time the invention was made would recognize this limitation as nothing more than a rearrangement of parts to effect the determination of the optimal structural configuration and design of the microfluidic device and could seek the benefits associated with the arrangement of the of the light emitter to emit light, in the first direction, through the reading portion”. Please see In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) and MPEP 2144.04(VI) (C) for further details.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate this arrangement of the second face is a face of a second light blocking substrate, which comprises a second aperture the light emitter to provide the desired optimal performance of the reading device. 

    PNG
    media_image3.png
    692
    1487
    media_image3.png
    Greyscale

Annotated Fig. 10, Petruno

Regarding Claim 5, Petruno teaches a reading device according to claim 3, wherein the first face is a face of a first light blocking substrate which comprises a first aperture (Fig. 10, ref, 128), wherein the second face is a face of a second light blocking substrate which comprises a second aperture (Fig. 10, ref, 130), and wherein the first and second apertures are co-extensive and face each other across the sample receiving volume to define the reading portion.

Petruno does not necessarily teach, “second face is a face of a second light blocking substrate which comprises a second aperture Petruno does not necessarily teach, “second face is a face of a second light blocking substrate which comprises a second aperture”
However, one having ordinary skill in the art at the time the invention was made would recognize this limitation as nothing more than a rearrangement of parts to effect the determination of the optimal structural configuration and design of the microfluidic device and could seek the benefits associated with the arrangement of the of the light emitter to emit light, in the first direction, through the reading portion”. Please see In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) and MPEP 2144.04(VI) (C) for further details.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate this arrangement of the second face is a face of a second light blocking substrate, which comprises a second aperture the light emitter and wherein the first and second apertures are co-extensive and face each other across the sample receiving volume to define the reading portion, to provide the desired optimal performance of the reading device. 

Regarding Claim 7, Petruno teaches a reading device according to claim 1, wherein the light emitter (Para 0049, Fig. 5A, ref. 66, referred to as light source) is arranged to emit light at a first angle to the second direction (Fig. 5A)
and the photodetector (Para 0050, referred to as individual light detectors, ref. 70, of the light detector array, ref. 68) is arranged to receive light reflected from the reading portion at a second angle (Fig. 5A), 
the reading device further comprising:
a first light blocking member (Annotated Fig. 10), or a first portion of a light blocking member, comprising a first aperture (Fig. 10, ref. 128) which is arranged between the light emitter (Fig, 10, ref. 120) and the sample receiving volume (Para 0049-0050, Fig. 5A, ref. 72, referred to as lens; Fig.7) to define the reading portion (Fig. 3, ref. 48, referred to as port);
a second light blocking member, or a second portion of the light blocking member (this limitation is optional), comprising a second aperture (Fig. 10, ref, 130) which is arranged between the sample receiving volume and the photodetector (Fig. 10).
Petruno does not necessarily teach “a second light blocking member”
However, one of ordinary skill in the art at the time the invention was made would recognize these limitations as nothing more than a duplication of parts with multiple effects and could seek benefit of using a plurality of a light blocking members to allow for the preferential transmission of light through the apertures (Petruno, Para 0066). Please see In re Harza, 274 F.2d 669, 671, 124 USPQ 378, 380 (CCPA 1960) and MPEP 2144.04(VI) (B) for further details.

Regarding Claim 14, Petruno teaches a reading device according to claim 1, wherein the width of the reading portion (Para 0049-0050, Fig. 5A, ref. 72, referred to as lens; Annotated Fig. 5A, a lens inherently has a width) in the second direction is greater than or equal to 2 mm.
Petruno does not necessarily teach, “the width of the reading portion in the second direction is greater than or equal to 2 mm”
However,  MPEP § 2144.05, Part II, Subpart B holds that a particular parameter that is recognized as a result effective variable (“a variable that achieves a recognized result”) would be one, but not the only motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. In design and fabrication of test strips, the selection of optimal experimental conditions including length and width of the material used to construct the top facing layer of the test strip affects the accuracy of readings. Thus, the dimensions of the construction materials composition are result effective variables. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to fabricate the width of the reading portion in the second direction to be greater than or equal to 2 mm, to ensure optimal performance of the device is achieved.

Regarding Claim 15, Petruno teaches a reading device according to claim 1, wherein the width of the reading portion (Para 0049-0050, Fig. 5A, ref. 72, referred to as lens; Annotated Fig. 5A, a lens inherently has a width) in the second direction is less than or equal to five times the width of the test region of the lateral flow test strip (Para 0049, referred to as detection zone , Fig. 5A, ref. 15; test region, ref. 15 has a width)  in the second direction.
Petruno does not necessarily teach “the width of the reading portion in the second direction is less than or equal to five times the width of the test region of the lateral flow test strip in the second direction”
However,  MPEP § 2144.05, Part II, Subpart B holds that a particular parameter that is recognized as a result effective variable (“a variable that achieves a recognized result”) would be one, but not the only motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. In design and fabrication of test strips, the selection of optimal experimental conditions including length and width of the material used to construct the top facing layer of the test strip affects the accuracy of readings. Thus, the dimensions of the construction materials of the strip are result effective variables. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to fabricate the width of the reading portion in the second direction is less than or equal to five times the width of the test region of the lateral flow test strip in the second direction, to ensure optimal performance of the device is achieved.

Regarding Claim 16, Petruno teaches a reading device according to claim 1, wherein the width of the reading portion (Para 0049-0050, Fig. 5A, ref. 72, referred to as lens; Annotated Fig. 5A, a lens inherently has a width) in the second direction is less than or equal to 5 mm.
Petruno does not necessarily teach “width of the reading portion in the second direction is less than or equal to 5 mm”
However,  MPEP § 2144.05, Part II, Subpart B holds that a particular parameter that is recognized as a result effective variable (“a variable that achieves a recognized result”) would be one, but not the only motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. In design and fabrication of lens, the selection of optimal experimental conditions including focal length of the optical lens affects the angle of view and magnification which will affect the accuracy of readings Thus, the dimensions of the lens are result effective variables. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to fabricate the width of the reading portion in the second direction is less than or equal to 5 mm, to ensure optimal performance of the device is achieved.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over by Petruno et al. (US20060240541A1) in view of Curry (US20070122914A1)

Regarding Claim 6, Petruno teaches a reading device according to claim 3, wherein the first face (Annotated Fig. 3) is a face of a first transparent substrate supporting the light emitter, wherein the second face (Annotated Fig. 3) is a face of a second transparent substrate supporting the photodetector, and wherein the light emitter (Para 0049, Fig. 5A, ref. 66, referred to as light source)  and the photodetector (Para 0050, referred to as individual light detectors, ref. 70,  of the light detector array, ref. 68)  are at least co-extensive  with the reading portion (Fig. 5A)

Petruno does not necessarily teach, “the first face is a face of a first transparent substrate supporting the light emitter, wherein the second face is a face of a second transparent substrate supporting the photodetector”
Curry, in the analogous art of systems and methods of obtaining measurements of light transmitted through assay test strips, teaches “the first face (Annotated Fig. 10) is a face of a first transparent substrate (fig. 10 ref. 104, referred to as window) supporting the light emitter (Fig. 11 supporting the light source), wherein the second face (Annotated Figs. 10-11) is a face of a second transparent substrate supporting the photodetector (Annotated Fig. 11, referred to as detection system). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Petruno to incorporate the arrangement of the first face is a face of a first transparent substrate supporting the light emitter, wherein the second face is a face of a second transparent substrate supporting the photodetector as taught by Curry motivated by the need to utilize an optimal structural arrangement that provides high accuracy and precision in the evaluation of test strips (Curry, Para 0023). Doing so allows for fabrication of an embodiment that provides optimal performance in analysis. 

    PNG
    media_image4.png
    567
    1408
    media_image4.png
    Greyscale

Annotated Figs. 10-11, Curry

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over by Petruno et al. (US20060240541A1) in view of Kalveram (US20060098203A1)

Regarding Claim 10, Petruno teaches a reading device according to claim 1, wherein the light emitter (Para 0077, referred to as multiple light sources) comprises a single, uniformly emissive organic light-emitting diode.
Petruno does not necessarily teach “single, uniformly emissive organic light-emitting diode”
Kalveram, in the analogous art of measuring devices for the optical analysis of especially a test element diagnostic test element comprising a light source, a photodetector and a device for positioning the test element in an optical path between the light source and photodetector, teaches single, uniformly emissive organic light-emitting diode (Para 0003, 0006)”. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Petruno to incorporate single, uniformly emissive organic light-emitting diode as taught by Kalveram motivated by the need to utilize organic light-emitting diodes (OLED) which in contrast to conventional inorganic LEDs can be manufactured over a large area as very thin flexible flat emitters (Para 0003). Doing so allows for the unexpected advantages of using OLEDs over conventional LEDs obtained by varying the design of the light source, which can be optimized for the photometric arrangement.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over by Petruno et al. (US20060240541A1) in view of Haar et al.  (US20120043377A1)

Regarding Claim 12, Petruno teaches a reading device according to claim 1, wherein the photodetector (Para 0021, referred to as light detectors; See Fig. 10) comprises a single, uniformly sensitive organic photodiode.
Petruno does not necessarily teach “single, uniformly sensitive organic photodiode”
Haar, in the analogous art of test strips which can be inserted to a medical device for detection, “single, uniformly sensitive organic photodiode” (Para 0029). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Petruno to incorporate a “single, uniformly sensitive organic photodiode” as taught by Haar motivated by the need to provide an image sensor such as an organic photodetector for detection (Para 0028, 0034). Doing so allows for the use of a photodetector based on desired properties.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is (571)272-1678.  The examiner can normally be reached on M-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797